OPINION — AG — ** CONFLICT OF INTEREST — LEGISLATOR — LEASE ** THE PROVISIONS OF ARTICLE V, SECTION 23 OF THE OKLAHOMA CONSTITUTION (WHICH PROHIBIT A MEMBER OF THE LEGISLATURE FROM HAVING AN INDIRECT OR DIRECT INTEREST IN ANY CONTRACT WITH THE STATE AUTHORIZED BY LAWS PASSED DURING THE TERM OF OFFICE WHICH A MEMBER WAS ELECTED) ARE `NOT' VIOLATED WHEN DURING THE TERM OF THE LEGISLATOR, WHO HAS A SCHOOL LAND LEASE, THE LEGISLATURE ENACTS AN APPROPRIATION TO THE SCHOOL LAND COMMISSIONERS, WHEN SUCH APPROPRIATION DOES `NOT' HAVE THE EFFECT OF EITHER AUTHORIZING THE COMMISSION TO ENTER INTO SUCH A CONTRACT OR GIVING "FORCE AND EFFECT" TO AN EXISTING SCHOOL LAND LEASE. (PUBLIC OFFICERS, LEASE, STATE AGENCY, COMMISSIONERS OF THE LAND OFFICE, LEGISLATOR, ENTER INTO A CONTRACT, VIOLATION, PUBLIC FUNDS, PECUNIARY BENEFIT ETHICS) CITE: ARTICLE V, SECTION 23 (NEAL LEADER) ** SEE OPINION NO. 87-040 ****              UIT SEE: OPINION NO. 87-008